Per Curiam,
The Oak Laue Baptist Church petitioned, under the Revised Price Act, for leave to convey a building, wherein its congregation formerly worshipped, and certain surrounding land; this was opposed by owners of burial lots in an adjoining part of the churchyard, and the orphans’ court, after giving the application most careful consideration, refused its approval. We are of opinion that the matter involved is peculiarly one for the court below, and, since we find no abuse of discretion, its conclusion must be sustained.
The order dismissing the petition is affirmed at cost of the appellant.